Citation Nr: 1145946	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease, cervical spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for cervical radiculopathy, right upper extremity, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to September 1965.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied an evaluation in excess of 20 percent for each disability.  During the pendency of the appeal, an April 2009 Decision Review Officer decision assigned the Veteran's cervical radiculopathy, right upper extremity, a 30 percent evaluation, effective October 2004.  

In a February 2008 VA Form 9, the Veteran raises a claim for service connection for a lung disability, as due to exposure to hazardous environmental agents employed in SHAD [Shipboard Hazard and Defense] Project 112.  He also raises a claim for service connection for sugar diabetes; brain bleeding, as a residual of a concussion; a right eye burst blood vessel and impaired vision, as a residual of a concussion; a deviated septum; and a heart disability.  In a November 2011 informal hearing presentation, the Veteran's representative raises the issues of entitlement to service connection for brain damage, headaches, and an eye problem, as residuals of concussions; tinnitus, as a residual of concussions or whiplash; and hearing loss.

Thus, the issues of service connection for a lung disability, as due to exposure to hazardous environmental agents employed in SHAD Project 112; sugar diabetes; a brain disability, claimed as brain bleeding, brain damage and headaches, as a residual of concussions; a right eye disability, claimed as a burst blood vessel and impaired vision, as a residual of concussions; tinnitus, as a residual of concussions or whiplash; a deviated septum; a heart disability; and hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claims for increased evaluations for degenerative disc disease, cervical spine, and cervical radiculopathy, right upper extremity, require additional development.  

In the November 2011 Informal Hearing Presentation, the Veteran's representative also pointed out that the Veteran's cervical spine and radiculopathy, right upper extremity, were last examined by VA in March 2007.  He also stated that it was unclear what the Veteran's functional loss in the neck actually was, as [during the March 2007 VA examination] the Veteran's flexion was 35 degrees, further limited by arthrofibrosis, suggesting that the Veteran's functional flexion was less than 35 degrees.  

As the most recent examination of record is more than four years old, the Board finds that a more contemporaneous VA examination to determine the extent of the Veteran's service-connected disabilities is warranted.  The Board also finds that a more complete VA examination is necessary.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board also observes that VA outpatient treatment records in the claims file from the Chicago VA Medical Center (VAMC) and the Crown Point, Indiana, VA Outpatient Clinic, reflect treatment for the cervical spine and radiculopathy.  However, the record contains no VA treatment records dated after March 23, 2009.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from the Chicago VAMC and the Crown Point, Indiana, VA Outpatient Clinic dated after March 23, 2009; and all treatment records from any other VA medical facility that are not already of record.

2.  Thereafter, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected degenerative disc disease, cervical spine.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  The examiner is requested to address the functional loss caused by this disability.  A complete rationale for all opinions expressed must be provided.  

3.  Thereafter, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected cervical radiculopathy, right upper extremity.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  The examiner is requested to address the functional loss caused by this disability.  A complete rationale for all opinions expressed must be provided.  

4.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



